DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding subject matter of now-canceled claims 1, 15 are not considered persuasive because a central portion of the pair separator is covered by the inner jacket (insulation for the twisted conductors), in a radial direction, and the claim language does not require an inner jacket to fully cover the pair separator or use terms such as “surrounding” to distinguish from Gebs’ invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,026,522 to Gebs.

Regarding claim 2, Gebs further teaches a first pair of twisted conductors (twisted pair conductors 105A); a second pair of twisted conductors (twisted pair conductors 105B); an inner jacket covering the first and second pairs of twisted conductors (two of the four twisted pair of conductors); the at least one pair separator (separator 110 having horizontal and vertical separator fins defining four different quadrants/channels) defining first and second channels (four different quadrants as illustrated in Fig. 1), wherein the first pair of twisted conductors is disposed along the first channel of the pair separator and the second pair of twisted conductors are disposed along the second channel of the pair separator (the four twisted pair of conductors are disposed in four different quadrants).
Regarding claim 4, Gebs teaches the outer jacket is fabricated from one of PVC, plenum, or LSZH (col. 3, lines 48-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gebs as applied to claim 2 above, and further in view of U.S. PGPub 2006/0124344 to Clark et al.  Gebs teaches the data communication cable as above but does not teach a drain wire configured to reduce a resistance from any point to ground and disposed along the surface of the pair separator alongside at least one of the first or second pair of twisted conductors. Clark teaches a drain wire configured to reduce a resistance from any point to ground and disposed along the surface of the pair separator alongside at least one of the first or second pair of twisted conductors (Referring to FIG. 6, the cable can advantageously include a metal drain wire 23 exposed, for example, within the middle of the configurable pair separator 14. The metal drain wire runs the length of the cable and acts as a ground, para. 0039). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a drain wire configured to reduce a resistance from any point to ground and disposed along the surface of the pair separator alongside at least one of the first or second pair of twisted conductors in the invention of Gebs so as to Improve the performance of a cable (Clark, para. 0039).
Claims 8, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Gebs as applied to claim 1 above, and further in view of U.S. Patent 5,077,526 to Vokey et al.  Gebs teaches the cable as stated above having the armor layer 115 but not the armor being configured to transfer data or voltage, or to provide a ground for the data cable assembly.  Vokey teaches a cable and a failure detection system thereof, comprising a protective sheath 68 surrounding a core 66, including a waterproof outer jacket 74 surrounding a metallic armour layer 72, a terminating resistor 16 at one end of the cable electrically connecting one end of the metallic armour layer to ground, a line signal generating means connected to an opposite end of the armour layer and to ground for applying a fixed voltage DC line .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gebs in view of U.S. Patent 8,369,668 to McNutt et al.  Gebs teaches a data communication cable assembly (Fig. 1) comprising: a first pair of twisted conductors (twisted pair conductors 105A); a second pair of twisted conductors (twisted pair conductors 105B); an inner jacket covering the first and second pairs of twisted conductors (“each (conductor) covered with suitable insulation”); a pair separator (separator 110 having horizontal and vertical separator fins) defining first and second channels (upper right and lower right quadrants as illustrated in Fig. 1), wherein the first pair of twisted conductors is disposed along the first channel of the pair separator and the second pair of twisted conductors are disposed along the second channel of the pair separator; and an armor (overall shield 115) disposed on an outer surface of the inner jacket; and an outer jacket (jacket 120) disposed about the armor.
Gebs does not specify the armor/shield provides a crush resistance and/or has an overcoat.  McNutt teaches an fiber optic cable (Figs. 2, 7) comprising a plurality of conductors (optical fibers 105 that conduct optical signals), an inner jacket (buffer tube 150) that surrounds all parts of the cable in its interior, an armor (a corrugated metal armor 175 that offers mechanical protection, including crush resistance, col. 6, lines 1-3) disposed on an outer surface of the inner jacket; and an outer jacket (115) disposed about the armor, and one or more rip cord disposed between the outer jacket 115 and the armor 175 (col. 6, lines 26-30), wherein the corrugated metal armor 175 includes an outer coating of polymer that adheres to the jacket 115 when the jacket 115 is applied to the fiber optic cable 100. In this situation, the coating of the polymer bonds the jacket 115 and the corrugated metal armor 175 to .
Claim 13, 14, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gebs in view of U.S. Patent 8,369,668 to McNutt et al.
Regarding claim 13, Gebs teaches a data communication cable assembly (Fig. 1) comprising: a first pair of twisted conductors (twisted pair conductors 105A); a second pair of twisted conductors (twisted pair conductors 105B); an inner jacket covering the first and second pairs of twisted conductors (“each (conductor) covered with suitable insulation”); a pair separator (separator 110 having horizontal and vertical separator fins) defining first and second channels (upper right and lower right quadrants as illustrated in Fig. 1), wherein the first pair of twisted conductors is disposed along the first channel of the pair separator and the second pair of twisted conductors are disposed along the second channel of the pair separator; and an armor (overall shield 115) disposed on an outer surface of the inner jacket; and an outer jacket (jacket 120) disposed about the armor.
Gebs does not teach the inner jacket about (on all sides of) the pair separator as claimed.  McNutt teaches an fiber optic cable (Figs. 2, 7) comprising a plurality of conductors (optical fibers 105 that conduct optical signals), an inner jacket (buffer tube 150) that surrounds all parts of the cable in its 
Regarding claim 14, Gebs further teaches a rip cord (col. 6, lines 13-19), wherein the rip cord is disposed between the armor and the outer jacket (Gebs, “ripcord may facilitate separating the jacket 120 from other components of the cable 100”), and McNutt suggests the same (McNutt, col. 6, lines 26-30).
Regarding claim 16, Gebs teaches the outer jacket is fabricated from one of PVC, plenum, or LSZH (col. 3, lines 48-55).
Regarding claim 18, McNutt suggest the buffer tube 150 is formed from high density polyethylene (col. 6, lines 52-54), which an economical, chemically stable and durable material advantageous in use for a cable.
Regarding claim 21, Gebs does not specify the armor/shield provides a crush resistance and/or has an overcoat.  McNutt teaches an fiber optic cable (Figs. 2, 7) comprising a plurality of conductors (optical fibers 105 that conduct optical signals), an inner jacket (buffer tube 150) that surrounds all parts of the cable in its interior, an armor (a corrugated metal armor 175 that offers mechanical protection, including crush resistance, col. 6, lines 1-3) disposed on an outer surface of the inner jacket; and an outer jacket (115) disposed about the armor, and one or more rip cord disposed between the outer jacket 115 and the armor 175 (col. 6, lines 26-30), wherein the corrugated metal armor 175 includes an outer coating of polymer that adheres to the jacket 115 when the jacket 115 is applied to the fiber optic .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gebs and McNutt as applied to claim 13 above, and further in view of U.S. PGPub 2006/0124344 to Clark et al.  Gebs and McNutt suggest the data communication cable as above but does not teach a drain wire configured to reduce a resistance from any point to ground and disposed along the surface of the pair separator alongside at least one of the first or second pair of twisted conductors. Clark teaches a drain wire configured to reduce a resistance from any point to ground and disposed along the surface of the pair separator alongside at least one of the first or second pair of twisted conductors (Referring to FIG. 6, the cable can advantageously include a metal drain wire 23 exposed, for example, within the middle of the configurable pair separator 14. The metal drain wire runs the length of the cable and acts as a ground, para. 0039). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a drain wire configured to reduce a resistance from any point to ground and disposed along the .
Claims 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gebs and McNutt as applied to claim 13 above, and further in view of U.S. Patent 5,077,526 to Vokey et al.  Gebs and McNutt suggest the cable as stated above having the armor layer 115 but not the armor being configured to transfer data or voltage, or to provide a ground for the data cable assembly.  Vokey teaches a cable and a failure detection system thereof, comprising a protective sheath 68 surrounding a core 66, including a waterproof outer jacket 74 surrounding a metallic armour layer 72, a terminating resistor 16 at one end of the cable electrically connecting one end of the metallic armour layer to ground, a line signal generating means connected to an opposite end of the armour layer and to ground for applying a fixed voltage DC line signal to the armour layer, and means for monitoring changes in the line signal current whereby increased line signal current indicates moisture penetration of the jacket and decreased line signal current indicates damage to the armour layer.  It would have been obvious to one having ordinary skill in the art to modify Gebs’ invention by using the armor layer to transfer voltage and as a ground, in the manner suggested by Vokey for detecting cable failures.
Claims 9, 11, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gebs and/or McNutt as applied to claims 1, 13 above, and further in view of U.S. Patent 8,452,142 to Laws et al.  Gebs teaches the cable as stated above but does not teach the armor includes an overcoat or an undercoat that protects the twisted conductors against environmental harms, chemical harms, or extreme temperature. Laws is in the field of a communication cable (abstract) and teaches the armor includes an overcoat or an undercoat (The armor 124 can be coated with a polymer to promote adhesion, bonding, or a selected level of friction with the interior surface of the outer Jacket 120, for example, col. 4, lines 30-33). Laws teaches the overcoat or undercoat protects the twisted conductors against environmental harms, chemical harms, or extreme temperature (an armor 124 defining a core .
Allowable Subject Matter
Claims 5, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the inner jacket is fabricated from metallic material in addition to an armor disposed on an outer surface of the inner jacket, when considered in view of the rest of the limitations of the claims.
Claims 12, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the overcoat or undercoat and the inner jacket serve as a pair of conductors for data or power transmission, when considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20130202262 A1 discloses a corrugated armor for a cable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883